Harwell, J.
1. “Any statement or conduct of a person, indicating a consciousness of guilt, where such person is, at the time or thereafter, charged with or suspected of crime, is admissible against him upon his trial for committing it.” Eixon v. State, 130 Ga. 479, 482 (62 S. E. 14),’ and cases therein cited.' Under this ruling the 4th and 5th special grounds of the motion for a new trial, complaining of the admission of certain testimony regarding incriminating statements made by the defendant, are without merit.
2. There was some evidence to support the verdict finding the defendant guilty of manufacturing’ liquor; and, it having the approval of the trial judge, this court is without authority to interfere.

Judgment affirmed.


Bloodworth, J., and Broyles, P. J., concur.

Indictment for- manufacturing intoxicating liquor; from Decatur superior court—Judge Harrell. August 17, 1918.
W. V. Custer, for plaintiff in error.
R. C. Bell, solicitor-general, F..A. Hooper, contra.